UNITED STATES DISTRECT COURT
SOUTHERN DISTRICT OF NEW YORK

MIKE CENTENO,
Plaintiff,
“Ve

EXTELL MANAGEMENT CORP., EXTELIL
DEVELOPMENT COMPANY, DAVID CORDOVA,
ANN GEORGE, RAIZY HAAS and JOHN/JANE
DOE 1-5,

Defendants.

DENISE COTE, District Judge:

19¢v7/232 (DLC)

ORDER

 

 

  
 

 

USEC SDNY

      

 

oe PE ret - SUP
“TRONICALLY FTL!

     

IT IS HEREBY ORDERED that the in-person conference

scheduled for Friday, March 13 at 2:30 p.m. will be held

telephonically. Counsel for the plaintiff shall have all

parties on the line and call chambers at 212-805-0202.

Principal trial counsel must participate in the telephone

conference.

Dated: New York, New York
March 10, 2020

 

DENISE COTE

United States District Judge

 
